  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARCY CORBITT, et al.,                   )
                                         )
      Plaintiffs,                        )
                                         )            CIVIL ACTION NO.
      v.                                 )              2:18cv91-MHT
                                         )                  (WO)
HAL TAYLOR, in his                       )
official capacity as                     )
Secretary of the Alabama                 )
Law Enforcement Agency,                  )
et al.,                                  )
                                         )
      Defendants.                        )

                                     ORDER

      At   oral    argument        today,       the    parties     agreed    to

submission        of    the     case     on     the     record,    with     the

restrictions       of    Federal         Rule    of     Procedure    56     not

applying.       Therefore, and as stated during the hearing,

the   court     will     deny      the   parties’       cross-motions       for

summary judgment.         The issue remaining for the court to

decide     is   whether       to   decide       the    case   on   the    paper

record or to hold a trial as to some or all issues.
                             ***

    Accordingly,   it   is    ORDERED   that   the   parties’

motions for summary judgment (doc. nos. 46 & 50) are

denied.

    DONE, this the 30th day of July, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
